Citation Nr: 1243811	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disability, to include as secondary to a service connected left leg disability; and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left leg disability.  

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected left leg disability.

4.  Entitlement to a rating in excess of 30 percent for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, and a March 2008 rating decision by the VA RO in St. Petersburg, Florida.  

The February 2000 rating decision denied service connection for back and neck disabilities claimed as secondary to the service-connected disability of left tibia and fibula.  The Veteran responded to the February 2000 statement of the case with a statement received at the RO in October 2000, within one year of receiving notice of the February 2000 rating decision.  The Veteran indicated he was awaiting a specialist VA examination with regard to his current appeal for service connection for service connection for a back disability, as secondary to the service-connected left leg disability.  The Veteran specifically indicated on that form that he intended to continue his appeal, but he wanted to wait for a VA orthopedic examination.  He indicated that he would submit a VA Form 9 after obtaining a specialist's opinion.  Although the Veteran did not subsequently submit a VA Form 9 as he had intended, the October 2000 statement is sufficient to qualify as a timely substantive to the issue of entitlement to service connection for a back disability.  The Veteran clearly indicated his intent to continue his appeal with respect to the issue of service connection for a back disability and the October 2000 statement was submitted well before the appeal period had expired with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive any objections it has as to both the timeliness and adequacy of a substantive appeal).  Moreover, the Veteran continued to submit evidence in support of his claim after the submission of the October 2000 statement.  In May 2001, the RO received a November 2000 private examination report from the Veteran regarding the Veteran's lumbar spine.  That action shows evidence of the Veteran's intent to continue with his appeal to the Board as to that issue.  

In light of the foregoing, the issue of entitlement to service connection for a low back disability has remained on appeal and pending and the February 2000 rating decision did not become final with respect to the issue of service connection for a back disability.  Therefore, new and material evidence is not required to reopen the claim.  

By contrast, for the issue of entitlement to service connection for a neck disability, there is no indication in the record that the Veteran intended to continue his appeal as to that issue after the February 2000 statement of the case was issued.  He did not include the neck issue in his October 2000 statement and did not submit any new and material evidence pertinent to the neck or cervical spine within the appeal period.  Moreover, he did not submit a VA Form 9 or its equivalent with respect to neck claim that would indicate any intent to continue his appeal as to that issue.  Thus, upon expiration of the one year period following the February 2000 notice of the February 2000 rating decision, that rating decision as to the issue of entitlement to service connection for a neck disability became final.

A March 2008 rating decision denied service connection for a disability of the shoulder, to include as secondary to the service-connected left leg disability; determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a neck disability; and denied a claim for a disability rating in excess of 30 percent for a healed fracture of the left tibia and fibula. 

In a written and signed statement prepared on September 15, 2008, submitted after the submission of his VA Form 9, the Veteran specifically requested to withdraw from appellate status the issue of entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected left leg disability.  The Veteran also indicated his intent to continue with his appeal as to the remaining issues.  

Then, in February 2010, the RO received another request from the Veteran to withdraw from appellate status the issue of entitlement to service connection for a bilateral shoulder disability.  

An October 2011 supplemental statement of the case addressed the service connection issues regarding the back and neck, and the increased rating issue involving the healed fracture of the left tibia and fibula.  Consistent with the Veteran's request to withdraw the issue of service connection for a bilateral shoulder disability, the RO did not include that issue in the October 2011 supplemental statement of the case.  

In August 2012, the Veteran testified at a video conference at the RO before the undersigned Veterans Law Judge in Washington, D.C.  At the hearing, the Veteran submitted additional private treatment records with a waiver of review by the agency of original jurisdiction (AOJ).  

The issue of entitlement to a rating in excess of 30 percent for the healed fracture of the left tibia and fibula is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In handwritten statements received at the RO in September 1998 and February 2010, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issue of entitlement to service connection for a bilateral shoulder disability. 

2.  A February 2000 rating decision denied service connection for a neck (cervical spine) disability.  Notice of the February 2000 determination was sent to the Veteran that same month.  A notice of disagreement was received in February 2000, and the RO issued an statement of the case in February 2000.  However, the Veteran never perfected an appeal to the Board with regard to the issue of entitlement to service connection for a neck disability and therefore the February 2000 rating decision became final as to that issue.

3.  In rating decisions dated June 2001 and February 2007, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a neck disability, to include as secondary to the service-connected fracture left tibia and fibula.  The Veteran was provided notice of the June 2001 decision and his appellate rights in August 2001.  The Veteran was provided notice of the February 2007 decision and his appellate rights in February 2007.  The Veteran did not perfect an appeal as to either rating decision.  Therefore, the June 2001 and February 2007 rating decisions became final.  

4.  Evidence submitted since the RO's February 2007 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability, and therefore raises a reasonable possibility of substantiating the claim.

5.  The Veteran incurred a work-related back and neck injury in June 1994, and the competent medical evidence of record establishes that the service-connected healed fracture of the tibia and fibula has, as likely as not, permanently worsened any current disability of the low back and neck, including any residuals of the June 1994 back injury and the subsequent whiplash injury to the neck.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to service connection for a bilateral shoulder disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The February 2000 rating decision that denied service connection for a neck disability is final; and, the June 2001 and February 2007 rating decisions that denied service connection for a neck disability on a new and material basis are final.  38 U.S.C.A. § 7105 (West 2002).  

3.  New and material evidence has been received since the RO's February 2007 rating decision which denied the Veteran's claim of service connection for a neck disability on a new and material basis, thus the claim of service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's current lumbar spine disability is aggravated by the service-connected healed fracture of the left tibia and fibula.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. § 3.303, 3.310 (2012).

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's current cervical spine disability is aggravated by the service-connected healed fracture of the left tibia and fibula.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. § 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  
The Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a bilateral shoulder disability prior to the promulgation of a Board decision.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  

Although the issue of service connection for a bilateral shoulder disability was addressed at the Veteran's video conference in August 2012, the transcript does not specifically demonstrate a desire to reinstate that claim, or to dispute the 2008 and 2010 requests to withdraw that issue from appellate status.  Moreover, the issue was not addressed in the most recent supplemental statement of the case of October 2011 or by the Veteran's representative in the June 2012 statement.  Therefore, there is no indication that the Veteran intended to continue with his appeal with respect to the issue of entitlement to service connection for a bilateral shoulder disability, and any discussion of that issue at the August 2012 videoconference was harmless error.  

Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a bilateral shoulder disability, and it is therefore dismissed.

Notice and Assistance

The September 2008 statement of the case reopened the Veteran's claim of service connection for a neck disability.  However, regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO decision.  Barnett v. Brown, 8 Vet. App. 1 (1995).

Because of the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a neck disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  Despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is reopened by the Board; thus, any defect results in harmless error.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, because of the favorable nature of the Board's decision on the issue of entitlement to service connection for a back disability and a neck disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to those claims.  

New and Material Evidence

A February 2000 rating decision denied service connection for a neck disability, to include as secondary to the service-connected healed fracture of the left tibia and fibula.  The basis for the denial was that there was no evidence of a nexus between any neck disorder and any residual disability associated with the service-connected healed fracture of the left tibia and fibula.  

The Veteran was notified of the February 2000 decision that some month, and he was provided with notice of his appellate rights.  A notice of disagreement was not received within one year following the April 1993 notice of the March 1993 decision.  

The appellant contends that his neck pain is a direct result of the leg length discrepancy created by the service-connected left tibia and fibula fracture.  The claim was last finally denied in an unappealed February 2007 rating decision.  

Additional evidence has been added to the record since the February 2007 rating decision, including the Veteran's lay statements, testimony presented at a video conference hearing, a private medical opinion, a VA examination report, and VA outpatient records.  The documents collectively suggest that the Veteran may have developed a neck disability as secondary to the service-connected left tibia and fibula fracture, or at the very least, that the service-connected disability may aggravate a cervical spine disability.  

Prior unappealed decisions are final.  A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran's most recent claim to reopen was received in September 2007.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including memoranda from VA and private physicians opining that the Veteran's entire pain complex is a result of the maldistribution of his axial skeleton and weightbearing distribution caused by the leg length discrepancy as a result of the service-connected left tibia fibula fracture.  Additionally opinions from the Veteran's private doctors, including an August 2012 opinion from Dr. Moore, also suggest that the shorter left leg and related findings on x-ray are more likely than not an exacerbating factor adversely affecting the Veteran's back and neck problems.  In addition, the record contains a VA MRI of the cervical spine from November 2009 and a VA examination from September 2010 which show the current extent and severity of the Veteran's neck disability.  Finally, hearing testimony from August 2012 is of record.  At the hearing, the Veteran described his functional limitations associated with his neck and back pain, and why he believed that the pain resulted from the service-connected left tibia and fibula fracture.  

The above described evidence shows a current neck disability and a possible relationship to the service-connected left tibia and fibula fracture.  That evidence was not of record at the time of the previous denial and is new.  The new evidence, by itself and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim for service connection for a neck disability is warranted.  

Service Connection

The Veteran seeks service connection for disabilities of the lumbar and cervical spine.  He asserts that he currently has disabilities of the back and neck that are due to the leg length discrepancy that was caused by the service-connected left tibia and fibula fracture.  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are negative for complaints or findings with regard to the Veteran's neck or back.  The Veteran does not assert that his neck and back disabilities had their onset during service.  Rather, he has consistently maintained that his back and neck disabilities are secondary to the service-connected left tibia and fibula fracture residuals, which include a leg length discrepancy.  Although the evidence of record indeed shows that the Veteran's right leg is slightly longer than the left leg, the evidence also shows that the Veteran initially injured his low back and knee in work-related and other injuries in 1994.  That is consistent with the fact that the Veteran's claims file does not show complaints of back pain or neck pain until 1994.  According to medical records obtained from the Social Security Administration (SSA), the Veteran injured his lumbar spine and neck while doing heavy lifting on June 27, 1994.  That is documented several times throughout the records obtained by the SSA.  An admission report from a private hospital dated June 30, 1994, notes that the Veteran complained of back pain of three days duration, related to a work-related injury on June 27, 1994.  The Veteran reported no prior history of similar episodes.  At follow up examinations in August 1994 and October 1994, after the June 1994 accident, the Veteran reported that he continued to experienced severe pain in his neck, severe headaches and pain in his lower back, with no improvement.  The doctor opined that the Veteran's symptoms were causally related to the accident on June 27, 1994.  

Although the Veteran maintains that his back and neck pain is secondary to the service-connected left tibia and fibula fracture, the private evidence from 1994 clearly establishes another origin.  Greater weight is accorded to the private records summarized above, particularly because there are several medical records, from varying physicians, that document, in writing, what happened to the Veteran in 1994.  Moreover, a medical professional is qualified to determine the etiology of a back or neck disability.  Here, the Veteran's credibility is questioned because he failed to mention, in connection with his claim, the fact that he initially injured his back and neck in 1994.  In fact, a VA treatment note from September 1998 indicates a possibility that the Veteran's leg length difference could possibly be the cause of his back pain.  However, there is no mention in that report regarding the 1994 injuries and treatment therefor.  Therefore, the 1998 opinion is not probative because it is based on an incomplete factual background.  Furthermore, there is no evidence prior to the date of the June 1994 injury showing any complaints of neck or back pain related to the left tibia and fibula fracture.  Therefore, the Board finds that the Veteran's back and neck injury had their initial onset as a result of a work injury in June 1994 and not secondary to the service-connected left tibia and fibula fracture, or to any event or injury during service.  

However, despite the alternate etiology, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition may be service-connected.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the more recent evidence of record, it appears that the Veteran's back and neck disabilities are aggravated by the service-connected left tibia and fibula fracture.  The RO initially denied the Veteran's claims because of the evidence showing the initial back and neck injury in June 1994.  However, evidence dating back to 2000 suggests that the leg length discrepancy aggravates the Veteran's back pain.  For example, a November 2000 private orthopedic note opines that the cause for the Veteran's arthritic problems involving the facet joints at the L5-S1 level could be aggravated by the 3/4 inch leg length discrepancy.  

MRI studies of the spine were conducted in February 2007.  The lumbar spine had a disc herniation at L3-L4, and a broad based disc bulge at L4-L5 and L5-S1.  There was mild central canal stenosis and right-sided partial L5 sacralization.  With regard to the cervical spine, the MRI noted loss of height of the vertebral bodies of C4, C5 and C6 associated with mild degenerative hypertrophic osteoarthritic changes.  

A March 2007 private report from the Veteran's chiropractor notes a diagnosis of segmental joint dysfunction of the cervical thoracic and lumbar spine segments.  

An April 2008 memorandum from a VA doctor notes that the Veteran had chronic, recurrent low back pain, chronic cervicalgia, and chronic bilateral knee pain which had progressed over time.  The examiner noted that the leg length discrepancy of having a shorter left leg resulted from the service-connected left tibia and fibula fracture.  The examiner opined that the residuals of the fracture more likely than not resulted in a maldistribution of the Veteran's axial skeleton and weight bearing distribution, which would contribute to the pain complex.  

In an August 2012 memorandum, one of the Veteran's private doctors, indicated that the Veteran presented at his office and requested evaluation and treatment for back and neck pain in August 2012.  That doctor took standing radiographs of the Veteran's low back which demonstrated a 15 millimeter short left femur height with resulting sacral unlevelling, low on the left, and left spinal convexity from T9 vertebra to the sacral base.  The doctor opined that the short left leg and related findings were more likely than not an exacerbating factor adversely affecting the Veteran's current neck and back related problems as well as virtually any post or potential future neck and back problems.  

The Board finds that the evidence of record establishes that the Veteran suffered an initial injury to his neck and back in a June 1994 accident.  Prior to that date, there were no complaints or findings of neck pain.  Although some VA records after June 1994 VA note the back and neck pain could have been caused by the service-connected left tibia and fibula fracture, those opinions are not probative because they are offered without knowledge of the 1994 accident and injuries to the neck and back.

Despite the Veteran's intervening injury to the neck and back in 1994, the current record demonstrates that the Veteran's non-service connected degenerative joint disease of the lumbar and cervical spine segments, and any other diagnosed cervical or lumbar spine disorder are as likely as not aggravated by the service-connected left tibia and fibula fracture because the service-connected disability has altered the Veteran's spine due to the differing leg lengths.  That opinion has been proffered by at least two medical doctors, medically trained to provide such and opinion.  There is not competent medical opinion to contradict those findings.  

The private opinions linking the Veteran's lumbar and cervical spine disabilities to his service-connected left tibia and fibula fracture provide the necessary criteria to grant this claim.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's lumbar and cervical spine disabilities were made worse as a result of the service-connected left tibia and fibula fracture.  Accordingly service connection for the aggravation of a lumbar spine disability and a cervical spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  




ORDER

The issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The claim of service connection for a neck disability is reopened and service connection for aggravation of a cervical spine disability is granted.  

Service connection for aggravation of a lumbar spine disability is granted.


REMAND

The Veteran seeks a disability rating in excess of 30 percent for the service-connected residuals of a healed fracture of the left tibia and fibula.  

The last examination to address the left leg was in September 2010.  That examination was a general medical examination to determine the Veteran's employability.  Thus, it was not solely dedicated to addressing the residuals of the left tibia and fibula fracture.  Because the last VA examination was over two years ago, and because the Veteran's maintains that his condition continues to deteriorate, the Veteran should be afforded a comprehensive examination to address the residuals of the left tibia and fibula fracture.

Any pertinent VA records generated since September 2011 should be obtained and associated with the claims file.  In addition, the Veteran should be asked to submit any private treatment records pertinent to his claim, or submit authorization for VA to obtain those records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA treatment records dated since September 2011.

2.  After obtaining the necessary authorization, obtain any additional private treatment records identified by the Veteran that are pertinent to his claim for increased rating for a left tibia and fibula disability.  All attempts to secure the records must be documented in the claims folder. 

3.  Schedule a VA orthopedic examination with a medical doctor to determine the nature and severity of the residuals of a fracture of the left tibia and fibula.  The examiner must review the claims file and must note that review in the report.  All indicated tests, including X-ray or magnetic resonance imaging (MRI), if indicated, and range of motion studies, must be conducted.  The examiner should discuss the clinical findings in relation to the pertinent evidence of record.  The examiner should specifically identify whether there is nonunion of the tibia and fibula with loose motion requiring a brace.  The examiner should also determine whether the left leg is more than 3 inches shorter than the right leg.  Finally, the examiner should determine whether the service-connected left leg fracture results in extension of the left leg limited to 30 degrees or higher.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


